Summary Prospectus Supplement February 28, 2017 Putnam Government Money Market Fund Summary Prospectus dated January 30, 2017 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The fund’s Board of Trustees has determined to limit payments under the distribution and service (12b-1) plans in place with respect to class B, class C, class M, class R and class T1 shares to 0.00% of average net assets effective as of the close of business on March 31, 2017. Beginning on April 1, 2017, the fund will no longer make payments under the distribution and service (12b-1) plans in place with respect to class B, class C, class M, class R and class T1 shares. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Information about sales charge discounts is available from your financial advisor and in the Appendix to the fund’s prospectus. The following information replaces similar disclosure for the fund under Fees and expenses: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Total annual fund operating Management Other fund operating Expense expenses after expense Share class fees expenses expenses reimbursement # reimbursement Class A 0.29% 0.42% 0.71% (0.02)% 0.69% Class B 0.29% 0.42% 0.71% (0.02)% 0.69% Class C 0.29% 0.42% 0.71% (0.02)% 0.69% Class G 0.29% 0.23% 0.52% (0.02)% 0.50% Class M 0.29% 0.42% 0.71% (0.02)% 0.69% Class P 0.29% 0.23% 0.52% (0.02)% 0.50% Class R 0.29% 0.42% 0.71% (0.02)% 0.69% Class T1 0.29% 0.42% 0.71% (0.02)% 0.69% * A deferred sales charge on class A, B, C, and T1 shares may apply to certain redemptions of shares purchased by exchange from another Putnam fund. The rate of the deferred sales charge for Class B shares will be determined based on the time between the original purchase of Class B shares from the other Putnam fund(s) and the date of redemption of shares from this fund. Other expenses are estimated amounts for the current fiscal year. # Reflects Putnam Investment Management, LLC’s contractual obligations to limit certain fund expenses through January 30, 2018. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then redeem or hold all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain (over, please) 305308 2/17 the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years Class A $70 $225 Class B* $570 $525 Class B (no redemptions) $70 $225 Class C $70 $225 Class G $51 $165 Class M $70 $225 Class P $51 $165 Class R $70 $225 Class T1 $70 $225 * Reflects assessment of deferred sales charge assuming Class B shares were acquired by exchange from one or more other Putnam funds immediately after purchase of shares from such other fund(s). Putnam Government Money Market Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 1/30/17, are incorporated by reference into this summary prospectus. Goal Putnam Government Money Market Fund seeks as high a rate of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital and maintenance of liquidity. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A NONE 1.00%* Class B NONE 5.00%* Class C NONE 1.00%* Class G NONE NONE Class M NONE NONE Class P NONE NONE Class R NONE NONE Class T1 NONE 1.00%* 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees Distribution and service (12b-1) fees Other expenses
